ROBERTS, J.,
dissenting.
I dissent because I do not agree with the majority that defendant’s appearance was "more like that of a party amicus curiae” or that "[s]he did not * * * '[succeed] in protecting the rights of others as much as [her] own.’ ” The Attorney General’s appearance was to defend the constitutionality of the act, not to protect the rights of the defendant. Defendant had that responsibility and in assuming that responsibility she "succeeded in protecting the rights of others * * Plaintiff could have tested the constitutionality of the statute without naming Myers as defendant. It did not do so; it should be required to pay Myers’ attorney fees.
I respectfully dissent.